 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.1 Filed 09/16/21 Page 1 of 13

\S

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case: 2:21-cr-20600
Judge: Parker, Linda V.

MJ: Stafford, Elizabeth A.

 

Plaintiff, Filed: 09-16-2021 At 12:38 PM
v. INDI USA VS JUDD (DP)
DAVID JUDD,
VIO: 18 U.S.C. § 1347
Defendant. 18 U.S.C. § 2
18 U.S.C. § 982
/
INDICTMENT
THE GRAND JURY CHARGES:

General Allegations

At all times relevant to this Indictment:

1. The Medicare program (“Medicare’’) was a federal health care
program providing benefits to persons who were age 65 or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services. The benefits available under Medicare were governed by federal
statutes and regulations. Individuals who received benefits under Medicare were

referred to as Medicare “beneficiaries.”

 

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.2 Filed 09/16/21 Page 2 of 13

2. Medicare was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

3. Medicare was divided into four parts which helped cover specific
services: hospital insurance (Part A), medical insurance (Part B), Medicare
Advantage (Part C), and prescription drug benefits (Part D).

4. Specifically, Part B covered medically necessary outpatient individual
and group psychotherapy.

5. CMS contracted with various companies to receive, adjudicate,
process, and pay Part B claims, including claims for provider services, including
psychotherapy. Wisconsin Physicians Service (“WPS”) was the CMS contracted
carrier for Medicare Part B in the state of Michigan. AdvanceMed was the Zone
Program Integrity Contractor (“ZPIC”) in the state of Michigan for Medicare from
May 2015 until January 2020, at which time Coventbridge (USA) Inc. assumed the
role. The ZPIC was the contractor charged with investigating fraud, waste and
abuse.

6. Physicians, clinics, and other health care providers that provided
services to Medicare beneficiaries were able to apply for and obtain a Medicare
“provider number.” A health care provider who was issued a Medicare provider

number was able to file claims with Medicare to seek reimbursement for services

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.3 Filed 09/16/21 Page 3 of 13

provided to beneficiaries. A Medicare claim was required to set forth, among other
things, the beneficiary’s name, the date the services were provided, the cost of the
services, and the name and identification number of the physician or other health
care provider who had provided the services.

7. By becoming a participating provider in Medicare, enrolled providers
agreed to abide by the policies and procedures, rules, and regulations governing
reimbursement. In order to receive Medicare funds, enrolled providers, together
with their authorized agents, employees, and contractors, were required to abide by
all the provisions of the Social Security Act, the regulations promulgated under the
Act, and applicable policies, procedures, rules, and regulations issued by CMS and
its authorized agents and contractors.

8. Health care providers were given, and provided with online access to,
Medicare manuals and services bulletins describing proper billing procedures and
billing rules and regulations.

9. Providers were allowed to submit claims to Medicare for services that
they provided and that were medically necessary.

10. Medicare only covered services that were both medically necessary
and provided as represented.

11. Anelectronic funds transfer, or EFT, was the electronic message used

by health plans to order a financial institution to electronically transfer funds to a

 
 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.4 Filed 09/16/21 Page 4 of 13

provider’s account to pay for health care services. An EFT included information
such as: amount being paid, name and identification of the payer and payee, bank
accounts of the payer and payee, routing numbers, and date of payment.

12. Medicare Part B regulations required health care providers enrolled
with Medicare to maintain complete and accurate medical records reflecting the
medical assessment and diagnoses of beneficiaries receiving services, as well as
records documenting actual treatment of beneficiaries to whom services were
provided and for whom claims for payment were submitted by the physician.
These records were required to be sufficient to permit Medicare, through WPS and
other contractors, to review the appropriateness of Medicare payments made to the
health care provider under the Part B program.

13. Local Coverage Determinations (LCDs), as defined by the Social
Security Act, were decisions made by a Medicare Administrative Contractor
(MAC) on whether a particular service or item was reasonable and necessary, and
therefore covered by Medicare within the specific region that the MAC oversaw.
LCDs 34616 and 30489 were titled “Psychiatry and Psychological Services” and
applied to the primary geographical jurisdiction of Michigan. These LCDs
specified that Medicare coverage of psychotherapy did not include teaching
grooming skills, monitoring activities of daily living (ADL), recreational therapy

(dance, art, play), or social interaction. It also did not include oversight activities

 
 

 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.5 Filed 09/16/21 Page 5 of 13

such as house or financial management. LCD A54829, entitled “Clinical Social
Worker Services,” stated that services furnished as an “incident to” CSW personal
professional services were not covered.

14. Under Medicare Part B, outpatient individual psychotherapy, and
outpatient group psychotherapy, were required to be reasonable and medically
necessary for the treatment or diagnosis of the patient’s illness or injury.
Individuals providing these services were required to have the appropriate training,
qualifications, and licenses to provide such services. Providers were required to:
(1) document the medical necessity of these services; (2) document the date the
service was performed; (3) identify the provider who performed the service; and
(4) identify the clinic, physician office, or group practice where the provider
provided the service. Providers conveyed this information to Medicare by
submitting claims using billing codes and modifiers. To be reimbursed from
Medicare for outpatient individual psychotherapy and outpatient group
psychotherapy, the services had to be reasonable, medically necessary,
documented, and actually provided as represented to Medicare.

15. Medicare permitted the following health care providers to bill for
mental health services, including group and individual psychotherapy: qualified
physicians; clinical psychologists; clinical social workers (CSWs); nurse

practitioners; clinical nurse specialists; and physician assistants.

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.6 Filed 09/16/21 Page 6 of 13

16. To receive reimbursement for a covered service from Medicare, a
provider was required to submit a claim, either electronically or using a form (e.g.,
a CMS-1500 form or UB-92), containing the required information appropriately
identifying the provider, patient, and services rendered, among other things.

17. Life Transition Services, LLC (“Life Transition”), was a Michigan
limited liability company, formed in or around August 2013, and located at 43171
Dalcoma Drive, Suite 7, Clinton Township, Michigan 48028. Life Transition was
enrolled as a participating provider with Medicare.

18. Defendant DAVID JUDD, a resident of Saint Clair Shores, Michigan,
was the registered owner of Life Transition and was the sole signatory on the bank
account into which Medicare reimbursements to Life Transition were deposited.

COUNTS 1-4
(18 U.S.C. §§ 1347 and 2 - Health Care Fraud)

19. Paragraphs 1 through 18 of the General Allegations section of this
Indictment are re-alleged and incorporated by reference as though fully set forth
herein.

20. From in or around January 2015, and continuing through in or around
September 2021, the exact dates being unknown to the Grand Jury, in Wayne and
Macomb Counties, in the Eastern District of Michigan, and elsewhere, the
defendant, DAVID JUDD, in connection with the delivery of, and payment for,

health care benefits, items, and services, did knowingly and willfully execute, and

6

 

 
 

 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.7 Filed 09/16/21 Page 7 of 13

attempt to execute, a scheme and artifice to defraud Medicare, a federal health care
benefit program affecting commerce, as defined in Title 18, United States Code,
Section 24(b), and to obtain, by means of materially false and fraudulent pretenses,
representations, and promises, money and property owned by, and under the
custody and control of Medicare, that is, by submitting or causing the submission
of false and fraudulent claims to Medicare for psychotherapy services that were not
medically necessary, were not provided as billed, or were not provided at all.
PURPOSE OF SCHEME AND ARTIFICE

21. It was a purpose of the scheme and artifice for DAVID JUDD to
unlawfully enrich himself and others by, among others things: (a) submitting and
causing the submission of false and fraudulent claims to Medicare for purported
psychotherapy services that were not provided or were otherwise not eligible for
reimbursement; (b) concealing the submission of false and fraudulent claims to
Medicare and the receipt and transfer of proceeds from the fraud; and (c) diverting
fraud proceeds for the personal use and benefit of the defendant.

THE SCHEME AND ARTIFICE

22. Onor about January 20, 2015, DAVID JUDD certified to Medicare that
Life Transition would comply with all Medicare rules and regulations, including that
Life Transition would not knowingly present or cause to be presented, a false and

fraudulent claim for payment by Medicare.

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.8 Filed 09/16/21 Page 8 of 13

23. Thereafter, DAVID JUDD devised and engaged in a scheme to submit
claims to Medicare for: (a) psychotherapy services that were not provided; and (b)
psychotherapy services that were not eligible for reimbursement from Medicare.

24. DAVID JUDD caused Life Transition to submit false and fraudulent
claims to Medicare requesting reimbursement for psychotherapy and other services
purportedly provided to beneficiaries who, in fact, never received these services
from DAVID JUDD or any other Life Transition employee.

25. DAVID JUDD caused Life Transition to submit false and fraudulent
claims to Medicare requesting reimbursement for psychotherapy sessions
purportedly provided to beneficiaries who were non-verbal, mentally altered, or
otherwise unable to participate in psychotherapy. These services were not medically
necessary and not eligible for reimbursement from Medicare.

26. DAVID JUDD caused Life Transition to submit false and fraudulent
claims to Medicare for psychotherapy services that were performed by individuals
not eligible to provide such services to beneficiaries and not eligible for
reimbursement from Medicare.

27. DAVID JUDD caused Life Transition to submit false and fraudulent
claims to Medicare for psychotherapy and other services that were purportedly
performed by individuals other than indicated on such claims, and, as such, were not

eligible for reimbursement from Medicare.

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.9 Filed 09/16/21 Page 9 of 13

28. Frominor around January 2015, through in or around September 2021,
DAVID JUDD submitted and caused the submission of approximately
$1,967,655.43 in false or fraudulent claims to Medicare on behalf of Life Transition.

EXECUTIONS OF THE SCHEME AND ARTIFICE

29. On or about the dates specified below, in the Eastern District of
Michigan, and elsewhere, DAVID JUDD, aided and abetted by others, and aiding
and abetting others known and unknown to the Grand Jury, submitted and caused
to be submitted the following false and fraudulent claims to Medicare for
psychotherapy services that were not provided and that were ineligible for
reimbursement, in an attempt to execute, and in execution of, the scheme as

described in paragraphs 22-28, with each execution set forth below forming a

separate count:

   

CPT 90833
2/22/2018 9/26/2018 Individual $180
Psychotherapy
and CPT 99213
E&M
2/28/2018 1/10/2019 CPT 90837 $175
Individual
Psychotherapy

CPT 90834 $135
6/23/2018 9/26/2018 Individual
Psychotherapy
11/10/2018 11/21/2018 CPT 90834 $135

Individual
Psychotherapy

  

 

 

 

 

 

 

 

 

 

 
 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.10 Filed 09/16/21 Page 10 of 13

Each in violation of 18 U.S.C. §§ 1347 and 2.

FORFEITURE ALLEGATIONS
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(7)—
Criminal Forfeiture)

30. The allegations contained in this Indictment above are incorporated by
reference as if set forth fully herein for the purpose of alleging forfeiture pursuant
to the provisions of 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 981(a)(1)(c) together
with 28 U.S.C. § 2461(c).

31. Pursuant to 18 U.S.C. § 982(a)(7) and 18 U.S.C. § 981(a)(1)(c)
together with 28 U.S.C. § 2461(c), upon being convicted of the crimes charged in
Counts 1 through 4 of this Indictment, the defendant shall forfeit to the United
States any property, real or personal, which constitutes or is derived from proceeds
traceable to the commission of the offense(s). Such property includes, but is not
limited to:

a. Approximately $641,725.60 seized from Huntington
Bank account number xxxxxx1812 held in the name of
Life Transition Services, LLC.
32. Money Judgment: Such property includes, but is not limited to, a

forfeiture money judgment against DAVID JUDD in an amount to be determined,

representing the total value of all property subject to forfeiture as a result of his

10

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.11 Filed 09/16/21 Page 11 of 13

violation(s) of 18 U.S.C. § 1347, as alleged in Counts 1 through 4 of this
Indictment.

33. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of the defendant:

a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third

party;
c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or
e. Has been commingled with other property that cannot be
subdivided without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated
by 18 U.S.C. § 982(b) and 28 U.S.C. § 2461(c), to seek to forfeit any other
property of the defendant up to the value of the forfeitable property described
above.
THIS IS A TRUE BILL.
s/Grand Jury Foreperson
Grand Jury Foreperson
SAIMA S. MOHSIN
Acting United States Attorney
JOSEPH S. BEEMSTERBOER
Acting Chief

Criminal Division, Fraud Section
U.S. Department of Justice

11

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.12

ALLAN J. MEDINA

Chief, Health Care Fraud Unit
Criminal Division, Fraud Section
U.S. Department of Justice

s/Regina R. McCullough
REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

s/Kathleen C. Cooperstein

KATHLEEN C. COOPERSTEIN

Trial Attorney

Criminal Division, Fraud Section

U.S. Department of Justice

211 W. Fort Street, Suite 2001

Detroit, MI 48226

Phone: (202) 957-2958

Email: Kathleen.Cooperstein@usdoj.gov

s/Steven R. Scott

STEVEN R. SCOTT

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

211 W. Fort Street, Suite 2001
Detroit, MI 48226

Phone: (202) 262-6763

Email: Steven.Scott@usdoj.gov

Date: September 16, 2021

12

Filed 09/16/21 Page 12 of 13

 
 

 

Case 2:21-cr-20600-LVP-EAS ECF No. 1, PagelD.13 Filed 09/16/21 Page 13 of 13

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

| Companion Case Number: 7 O-ce 2.0uU 6
This may be a companion case based upon LCrR 57.10 (b)(4)’: Judge Assigned: | Lan Verrenc e Ber4
Se

Elves THNo AUSA’s Initials: \ (”

Case Title: USAv. DAVID JUDD

 

 

 

 

 

 

County where offense occurred : Wayne County and Macomb County

Check One: Felony [Misdemeanor L|Petty
V_Indictment/ Information --- no prior complaint.
Indictment/ Information —- based upon prior complaint [Case number: l
Indictment/ Information —- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Judge:

 

 

Superseding to Case No:

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

4

September 16, 2021

Date
Kathleen C. Cooperstein, Trial Attorney

211 West Fort Street, Detroit, Ml 48226

Phone:(202)-957-2958
Fax: (313) 226-0816
E-Mail address: Kathleen.Cooperstein@usdoj.gov

Attorney Bar #; VA 84262

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.

5/16

 

 
